Citation Nr: 1424141	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected back disability.  In his October 2008 claim, he stated being unable to work since March 2006.  His last occupation was in industrial maintenance.

The Veteran does not meet the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16.  He was assigned a 40 percent disability rating for his service-connected back disability and a separate 20 percent disability rating for a sciatic nerve condition.  His combined disability rating is 50 percent.  However, there is evidence in the Veteran's claims file that he is unable to work due to his service-connected back disability.

In July 2009, an administrative law judge (ALJ) from the Social Security Administration (SSA) determined that the Veteran had been disabled since March 2006 as a result of his service-connected back disability and non-service connected gout.  Considering the Veteran's age, education, work experience and residual functional capacity, the ALJ concluded there are no jobs that exist in significant numbers in the national economy that the Veteran could perform.

In November 2008, the Veteran underwent a VA examination to evaluate his service-connected lumbar spine.  He diagnosed the Veteran with degenerative joint disease of the lumbar spine with intervertebral disc syndrome involving the sciatic nerve.  The examiner stated that the effect of the Veteran's condition on daily activity includes limited prolonged standing and ambulation, limited light lifting or carrying, and restricted heavy lifting, repetitive twisting and bending.

In March 2009, the Veteran underwent another VA examination to evaluate his back, ankle and sciatic nerve condition.  The examiner noted that the Veteran had chronic pain, decreased range of motion of the left ankle and lumbar spine, and a decreased ability to exercise limits his physical activities.  Further, the examiner stated that the Veteran's low back condition can make it uncomfortable for the Veteran to sit, which affects sedentary employment.  In January 2010, a VA examiner noted that the Veteran's back disability limited standing, he could ambulate with a cane, he was unable to bend or twist, and he was unable to lift or carry objects.  The examiner stated that these limitations affect the Veteran's usual occupation as well as his daily activities.  A VA opinion regarding the Veteran's employability has not been obtained.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

Under the circumstances, the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of VA's Compensation and Pension Services for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



